DETAILED CORRESPONDENCE
This is non-final office action is regarding application number 16/900,842, filed on 03 August 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 03 August 2022 is acknowledged. Claims 1-10 are pending. Claims 4-10 are withdrawn from consideration. Claims 1-3 have been considered as follows.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains a paragraph number. See "[00322]". It is recommended to omit this number. Additionally, it is recommended to amend the  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because in line 3, the word "environment" is spelled incorrectly. Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, filed on 27 July 2021, of copending Application No. 17/120,221 (‘221 hereinafter) (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding Claim 1
‘221 recites a system for mass production of a robotic kitchen module (claim 1, line 1), comprising:
a kitchen module frame for housing a robotic apparatus in an instrumented environment, the robotic apparatus having one or more robotic arms and one or more effectors, the one or more robotic arms including a share joint, the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (claim 1, lines 2-5); and
one or more calibration actuators coupled to a respective one of the one or more robotic arms, each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail (claim 1, lines 6-11); and
a detector for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment thereby generating a transformational matrix, applying the one or more deviations to one or more minimanipulations by adding or subtracting to the parameters in the one or more minimanipulations (claim 1, lines 12-15).
Regarding Claim 2
‘221 recites the system of claim 1 (as discussed above in claim 1), 
wherein the detector comprises at least one probe (claim 2, line 1).
Regarding Claim 3
‘221 recites the system of claim 2 (as discussed above in claim 2), 
wherein the kitchen module frame having a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame (claim 3, line 1-3).
This is a provisional statutory type double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 20190255708 A1 and Fujita hereinafter), in view of Usui (US 20090096148 A1 and Usui hereinafter) and Oleynik (US 20160059412 A1 and Oleynik hereinafter).
Regarding Claim 1
Fujita teaches a system for mass production of a robotic kitchen module (see all Figs.; [0007]-[0010]), comprising:
a kitchen module frame (see Figs. 1 and 8 all, especially workbench 11; [0025]) for housing a robotic apparatus in an instrumented environment (see Figs. 1-2 and 8, robot 20; [0022]-[0024]), the robotic apparatus having one or more robotic arms (see Figs. 1-2 and 8; [0024]) and one or more effectors (see Figs. 1-2 and 8; [0024]), the one or more robotic arms including a share joint (see Figs. 1-2 and 8; [0007] and [0024]), the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (see Fig. 5, all; [0007]-[0010], [0028] and [0036]); and
one or more calibration actuators coupled to a respective one of the one or more robotic arms (see [0009], [0022] and [0024]); and
a detector (see Fig. 8, dimensional measuring unit 100 and marker m; [0032]-[0033]) for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment (see Fig. 7, steps S310-320; [0027] and [0033]) thereby generating a transformational matrix (see Fig. 4, step S110; Fig. 5, all; Fig. 6, step S230; Fig. 7; steps S340-S350; [0028] and [0031]-[0033]), applying the one or more deviations to one or more minimanipulations by adding or subtracting to the parameters in the one or more minimanipulations (see Fig. 4, steps S110-130; Fig. 5, "correction value"; [0028]-[0030]).
	Fujita is silent regarding each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail
Usui teaches a system for mass production of a robotic kitchen module (see all Figs.; [0009]), comprising:
a kitchen module frame (see Fig. 1 and 3, support beam 20 and rail 30; [0118]-[0119]) for housing a robotic apparatus in an instrumented environment (see Figs. 1-3, workpiece grasper 10; [0117] and [0144]), the robotic apparatus having one or more robotic arms (See Figs. 1-3, workpiece grasper 10; [0117]) and one or more effectors (see Figs. 2-3, hands 16a-16b; [0121]), the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (see [0122]-[0124], [0151] and [0264]-[0266]); and
one or more calibration actuators coupled to a respective one of the one or more robotic arms (see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14; [0121]-[0124]), each calibration actuator corresponding to an axis on x-y-z axes (see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14; [0121]-[0124]), each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom (see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14; [0121]-[0124]), the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis (see Figs. 1-3, the X-axis corresponds to the length of rail 30; [0120 "For example, a linear motor moves the workpiece grasper 10 while the workpiece grasper 10 hangs from the rail 30 when the rail 30 is configured as a linear motor drive rail or rail pair."], [0121 "The support section 11 is provided with an drive section (not shown) that movably hangs from the rail 30.] and [0157]. Additionally, see Figs. 2-3, Y-axis adjusting section 12, Z-axis adjusting section 13, and θ-axis adjusting section 14 and [0121]-[0124]. It would be obvious to a person having ordinary skill in the art to further include an X-axis adjusting section to adjust the hands 16 a and 16 b in the x-axis direction based on instructions from the controller.), a second actuator for compensation of a second deviation on the y-axis (see Figs. 2-3, Y-axis adjusting section 12; [0122] and [0157]), a third actuator for compensation of a third deviation on the z-axis (see Figs. 2-3, Z-axis adjusting section 13, [0123] and [0157], and a fourth actuator for compensation of a fourth deviation on rotational on x-rail (see Figs. 2-3,  θ-axis adjusting section 14; [0124]).
For the sake of the possible argument that "Fujita is silent regarding the system comprising a kitchen module frame" and for compact prosecution, Oleynik teaches a system comprising a kitchen module frame. 
That is, Oleynik teaches a system for mass production of a robotic kitchen module (see all Figs.; [0010]), comprising:
a kitchen module frame (see Figs. 43-44; [0010] and [0104]-[0105]) for housing a robotic apparatus in an instrumented environment (see [0010] and [0284]), the robotic apparatus having one or more robotic arms (see [0010] and [0284]) and one or more effectors (see [0010] and [0284]), the one or more robotic arms including a share joint (see [0022] and [0400]), the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus (see [0017] and [0300]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the calibration actuators taught by Usui, with the system taught by Fujita. That is, it would have been obvious to take the system of Fujita, and further include calibration actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail, as taught by Usui.
Usui teaches suspending a robot from a support beam and rail in order to cover a large operating area. Calibration actuators are provided in the x-axis, y-axis, z-axis and a rotational axis to correct positions of the robot in four degrees of freedom. A person having ordinary skill in the art would have been motivated to combine the calibration actuators with the system of Fujita in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the system, further comprising one or more calibration actuators coupled to a respective one of the one or more robotic arms, each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to the system of modified Fujita. That is, it would have been obvious to further modify the module frame of the system of modified Fujita to be housed in a kitchen environment, as taught by Oleynik. 
Oleynik teaches a system having a robotic apparatus housed in a kitchen module frame in order to replicate food dishes with substantially the same result as if a chef had prepared the food dish. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Fujita in order to attain the same results. 
Application of the known technique taught by Oleynik to the system taught by modified Fujita would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising a kitchen module frame for housing the robotic apparatus. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (as modified by Usui and Oleynik) as applied to claim 1 above, and further in view of Nagata et al. (US 20110270444 A1 and Nagata hereinafter).
Regarding Claim 2
Modified Fujita teaches the system of claim 1 (as discussed above in claim 1), 
Fujita is silent regarding wherein the detector comprises at least one probe.
Nagata teaches a system for mass production of a robotic module (see all Figs,; [0008]), comprising:
a robotic apparatus in an instrumented environment (see Fig. 1, robot 2; [0027]), the robotic apparatus having one or more robotic arms (see Fig. 1, robot 2; [0027]) and one or more effectors (see Fig. 1, end effector 3; [0027]-[0028]), the one or more robotic arms including a share joint (see Fig. 1, robot 2); and
a detector (see Figs. 1 and 3; position detecting probe 4; [0024], [0029] and [0031]) for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment (see [0029], [0031] and [0050]),
wherein the detector comprises at least one probe (see Figs. 1 and 3; position detecting probe 4; [0024], [0029] and [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the dimensional measuring unit detector of modified Fujita with the probe detector of Nagata.
	Nagata teaches a position detecting probe attached to the end effector. When the probe contacts a work target, the position of the robot is calculated based off values read from encoders mounted in respective shafts of the robot. A person having ordinary skill in the art would have been motivated to use a probe detector with the system of modified Fujita in order to attain the same results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. The predictable results include the system, wherein the detector comprises at least one probe. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (as modified by Usui, Oleynik and Nagata) as applied to claim 2 above, and further in view of Hazan et al. (US 20200122327 A1 and Hazan hereinafter).
Regarding Claim 3
Modified Fujita teaches the system of claim 2 (as discussed above in claim 2), 
Fujita is silent regarding wherein the kitchen module frame having a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame.
Hazan teaches a system for mass production of a robotic module (see all Figs.; [0008]), comprising:
a module frame (see Figs. 2 and 4, physical lab cell 200; [0008] and [0053]) for housing a robotic apparatus in an instrumented environment (see Figs. 2 and 4, physical cobot 201; [0008] and [0053]), the robotic apparatus having one or more robotic arms (see Figs. 2 and 4, physical cobot 201; [0008]),
wherein the module frame having a physical representation (see Fig. 4, physical cobot 201 and physical lab cell 200; [0008] and [0053]) and a virtual representation (see Fig. 4, virtual cobot 301 and super-imposed meta cell 330; [0008] and [0053]), the virtual representation of the module frame being fully synchronized with the physical representation of the module frame (see Fig. 4, all; [0008 "The virtual cobot and the physical cobot are connected together so that when the physical cobot moves, the virtual cobot follows the movement in the virtual environment, and once the virtual cobot detects a possible collision, both the physical cobot and the virtual cobot receive a collision notification."], [0047] and [0064]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hazan to the system of modified Fujita. That is, it would have been obvious to further modify the kitchen module frame of the system of modified Fujita to include a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame, as taught by Hazan. 
Hazan teaches synchronizing a virtual representation with a physical representation to facilitate programming a robot by enabling a user to manually position a physical robot and have a corresponding virtual robot move to respective positions in a virtual representation. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Fujita in order to attain the same results. 
Application of the known technique taught by Hazan to the system taught by modified Fujita would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the kitchen module frame having a physical representation and a virtual representation, the virtual representation of the kitchen module frame being fully synchronized with the physical representation of the kitchen module frame. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hatanaka (US 20180021955 A1 and Hatanaka hereinafter) and Spillane et al. (US 10814440 B1 and Spillane hereinafter).
	Hatanaka teaches a system for mass production of a robotic kitchen module, comprising: a kitchen module frame for housing a robotic apparatus in an instrumented environment, the robotic apparatus having one or more robotic arms and one or more effectors, the one or more robotic arms including a share joint, the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus; and a detector for detecting one or more deviations of the positions and orientations in one or more reference points in the original instrumented environment and a target instrumented environment thereby generating a transformational matrix, applying the one or more deviations to one or more minimanipulations by adding or subtracting to the parameters in the one or more minimanipulations. See at least Figs. 1-3, [0004] and [0023]-[0027].
 Spillane a teaches system for mass production of a robotic kitchen module, comprising: a kitchen module frame for housing a robotic apparatus in an instrumented environment, the robotic apparatus having one or more robotic arms and one or more effectors, the one or more robotic arms including a share joint, the kitchen module having a set of robotic operable parameters for calibration verifications to an initial state for operation by the robotic apparatus; and one or more calibration actuators coupled to a respective one of the one or more robotic arms, each calibration actuator corresponding to an axis on x-y-z axes, each actuator in the one or more calibration three-degree actuators having at least three degrees of freedom, the one or more actuators comprising a first actuator for compensation of a first deviation on the x-axis, a second actuator for compensation of a second deviation on the y-axis, a third actuator for compensation of a third deviation on the z-axis, and a fourth actuator for compensation of a fourth deviation on rotational on x-rail. See at least Figs. 1-4; Col. 1, line 63 – Col. 2, line 20; Col. 2, lines 34-55.
It is noted that these references could be used to render obvious claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664